DETAILED ACTION
This action is responsive to the application No. 17/074,026 filed on October 19, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/26/2022 responding to the Office action mailed on 04/22/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 9-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1, 3-38, and newly added claim 39.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 recites the “IMD being a single dielectric layer”.  However, as the Figures show and as described in the specification, the IMD 271 is comprised of multiple layers of the same dielectric material, and not of a single dielectric layer as recited in the claim.  See, e.g., specification, pars. 0052-0053, Figs. 4D-4E, where it is clearly seen that IMD 271 is formed by multiple layers of the same dielectric material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2010/0224960) in view of Chen (US 2021/0098423).

Regarding Claim 1, Fisher (see, e.g., Fig. 4), teaches a 3D metal-insulator-metal (MIM) capacitor, comprising:
first and second vias 391/392 defining a trench portion therebetween (see, e.g., pars. 0030-0031);
a first plate 541 in the trench portion and coupled with the first via 391 at a first side (i.e., left side) of the trench portion, the first plate 541 having a first serpentine shape (see, e.g., par. 0040);
a second plate 561 in the trench portion and coupled with the second via 392 at a second side (i.e., right side) of the trench portion, the second plate 561 having a second shape such that there is a first serpentine gap between the first and second plates 541/561, the first serpentine gap being substantially parallel with the first serpentine shape (see, e.g., par. 0040); and
a first capacitor dielectric 621 in the first serpentine gap between the first and second plates 541/561, wherein the first via 391 penetrates through the first plate 541 and/or the second via 393 penetrates through the second plate 561 (see, e.g., par. 0040),
wherein:
the 3D MIM capacitor is formed in one or more metallization layers 300/400 above a device layer 200 (see, e.g., par. 0023),
at least one metallization layer 300 comprises an etch stop layer 380 (see, e.g., par. 0025) and an intermetal dielectric (IMD) 410/420 (see, e.g., par. 0027) on the etch stop layer 380 and the device layer 200 comprises one or more transistors (see, e.g., par. 0023), and
the 3D MIM capacitor further comprises first and second contacts 393/394 respectively on and coupled with the first and second vias 391/392 (see, e.g., par. 0023).
Fischer does not show that top surfaces of the first and second contacts and a top surface of the IMD are substantially coplanar.
Chen (see, e.g., Fig. 1L), on the other hand, teaches that top surfaces of the first and second contacts 110b and a top surface of the IMD 108 are substantially coplanar, where the bonding conductors are used for bonding additional die and for through via landing in a subsequent process (see, e.g., pars. 0021, 0025).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Fischer’s device, top surfaces of the first and second contacts and a top surface of the IMD being substantially coplanar, as taught by Chen, to use the bonding conductors for bonding additional die and for through via landing in a subsequent process.

Regarding Claim 3, Fischer and Chen teach all aspects of claim 1.  Fischer (see, e.g., Fig. 4), teaches that lower surfaces of the first and second vias 391/392 and a lower surface of the etch stop layer 380 are substantially coplanar.  

Regarding Claim 4, Fischer and Chen teach all aspects of claim 1.  Fischer (see, e.g., Fig. 4), teaches that the first capacitor dielectric 621 is a high-k dielectric and the IMD 410/420 is a low-k dielectric (see, e.g., pars. 0027, 0034).  

Regarding Claim 8, Fischer and Chen teach all aspects of claim 1.  Fischer (see, e.g., Fig. 4), teaches that the 3D MIM capacitor is incorporated into an apparatus selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle (see, e.g., par. 0002).

Regarding Claim 39, Fischer and Chen teach all aspects of claim 5.  Fischer (see, e.g., Fig. 4), teaches that the first plate 541, the second plate 561, the first capacitor dielectric 621, are all formed within the IMD 410/420, the IMD 410/420 being a single dielectric layer (see, e.g., Fischer, par. 0027, where 410 and 420 are made of the same dielectric); and Chen (see, e.g., Fig. 1L), teaches that the first contact 110b, and the second contact 110b are all formed within the IMD 108, the IMD 108 being a single dielectric layer (see, e.g., Chen, par. 0021, where 108a and 108b are made of the same dielectric).

The grounds of rejection under 35 U.S.C. § 103 based on separate vs. integral insulating layers deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, “it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together....”
In In re Larson 144 USPQ 347 (CCPA 1965), the term “integral” did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, “we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al., would be merely a matter of obvious engineering choice” (bracketed material added).  The court cited In re Fridolph for support.  In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.
In the instant case, the use of a single dielectric layer in place of multiple dielectric layers would not have involved an inventive step as set forth in the case law above since both yield the same structure.  Therefore, it would have been obvious to one of ordinary skill in the art to use a single dielectric layer instead of multiple dielectric layers as “merely a matter of obvious engineering choice” as set forth in the above case law.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2010/0224960) in view Chen (US 2021/0098423) and further in view of Voiron (US 2017/0104057).

Regarding Claim 5, Fischer and Chen teach all aspects of claim 1.  Fischer (see, e.g., Fig. 4), teaches that:
the second shape of the second plate 561 is a second serpentine shape substantially parallel with the first serpentine shape.
Fischer does not show that the 3D MIM capacitor further comprises:
a third plate in the trench portion and coupled with the first via at the first side of the trench portion, the third plate having a third shape such that there is a second serpentine gap between the second and third plates, the second serpentine gap being substantially parallel with the second serpentine shape; and
a second capacitor dielectric in the second serpentine gap between the second and third plates.
Voiron (see, e.g., Fig. 1), in similar capacitor structures to those of Fischer, on the other hand, teaches that the 3D MIM capacitor further comprises: 
a third plate 24 in the trench portion and coupled with the first via 28 at the first side (i.e., right side) of the trench portion, the third plate 24 having a third shape such that there is a second serpentine gap between the second and third plates 20/24, the second serpentine gap being substantially parallel with the second serpentine shape; and
a second capacitor dielectric 22 in the second serpentine gap between the second and third plates 20/24.  
A capacitor 3D-cell formed on a silicon substrate is designed for producing low equivalent serial resistance, high capacitor surface-density, reliable and efficient for high-frequency applications, and which is also low-cost for manufacturing.  It combines a trench capacitor structure, multiple contact pads to at least one of the electrodes and a track which connects the electrode through the multiple contact pads so as to bypass said electrode between trench portions which are located apart from each other (see, e.g., pars. 0008-0009, 0050). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Fischer’s/Chen’s device, a third plate in the trench portion and coupled with the first via at the first side of the trench portion, the third plate having a third shape such that there is a second serpentine gap between the second and third plates, the second serpentine gap being substantially parallel with the second serpentine shape; and a second capacitor dielectric in the second serpentine gap between the second and third plates, as taught by Voiron, for producing 3D capacitor cells with low equivalent serial resistance, high capacitor surface-density, reliable and efficient for high-frequency applications, and which is also low-cost for manufacturing.
 
Regarding Claim 6, Fischer, Chen, and Voiron teach all aspects of claim 5.  Voiron (see, e.g., Fig. 1), teaches that the third plate 24 comprises one or more extensions extending into one or more wells formed by the second plate 20.  

Regarding Claim 7, Fischer, Chen, and Voiron teach all aspects of claim 5.  Voiron (see, e.g., Fig. 1), teaches that the first via 28 penetrates through the third plate 24.

Response to Arguments
Applicant’s arguments filed on 08/26/2022 with respect to the rejection of claim 2 are persuasive.  However, new grounds of rejection in view of Fischer and Chen are presented.  Applicants other arguments are moot in view of the new grounds of rejection.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814